58176: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 58176


Short Caption:IN RE: CAY CLUBS C/W 59751Classification:Civil Appeal - General - Other


Consolidated:58176*, 59751Related Case(s):53548, 59751


Lower Court Case(s):Clark Co. - Eighth Judicial District - A551397, A552126, A554250, A554285, A554569, A555218, A555441, A555565, A556726, A556964, A558693, A560826, A567112, A577330Case Status:En Banc Reconsider Filed


Disqualifications:PickeringPanel Assigned:
					En Banc
					


Replacement:


To SP/Judge:05/12/2011 / Saint-Aubin, RobertSP Status:Completed


Oral Argument:10/16/2013 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:10/16/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeLas Vegas Chamber of CommerceSteve L. Morris
							(Morris Law Group)
						


Amicus CuriaeMGM Resorts InternationalSteve L. Morris
							(Morris Law Group)
						


AppellantAlex ArriagaAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantAnn ClarkAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantBryan SopkoAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantChristopher T. WilsonAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantDavid B. ClarkAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantDebra A. RitcheyAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantDolores CeralvoAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantDonald W. GillisAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantJames McNeilAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantJay JadejaAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantJohn ThompsonAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantKenneth B. RitcheyAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantKetan PatelAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantKyle SmithAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantLolita AlvarezAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantMarius SmookAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantMary PiscitelliAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantMichael CrouchAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantMichael GianforteAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantMichael ZariAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantNancy HelgesonAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantNell C. GillisAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantParesh ShuklaAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantPeter GillisAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantRajesh PatelAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantRandall J. GoyetteAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantRaymond D. Reed, IIAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantRita M. GoyetteAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantRosanno DelaraAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantSuzan McNeil-TussonAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


AppellantThomas TedescoAlice Campos Mercado
							(Lemons, Grundy & Eisenberg)
						Ricardo R. Ehmann
							(Gerard & Associates)
						Robert L. Eisenberg
							(Lemons, Grundy & Eisenberg)
						Robert B. Gerard
							(Gerard & Associates)
						


Reference PartyCay Clubs


RespondentJDI Loans, LLCCharles H. McCrea, Jr.
							(Lionel Sawyer & Collins/Las Vegas)
						


RespondentJDI Realty, LLCCharles H. McCrea, Jr.
							(Lionel Sawyer & Collins/Las Vegas)
						


RespondentJeffrey AederCharles H. McCrea, Jr.
							(Lionel Sawyer & Collins/Las Vegas)
						



14-07166: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/18/2011Filing FeeFiling fee due for Appeal.


04/18/2011Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. CLARK; et al. vs. CAY CLUBS; et al. - A551397 -11-11540




04/18/2011Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.11-11545




04/18/2011Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.11-11548




05/02/2011Filing FeeFiling Fee Paid. $250.00 from Gerard and Associates.  Check No. 25407.


05/02/2011Notice/OutgoingIssued Notice of Referral to Settlement Program. Issued Notice of Referral to Settlement Program.  This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.11-12881




05/05/2011Settlement Program Motion/StipulationFiled Motion to Dismiss Appeal.11-13401




05/06/2011Notice/IncomingFiled Errata to Motion to Dismiss Appeal.11-13431




05/12/2011Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Robert F. Saint-Aubin.11-14169




05/20/2011MotionFiled Response to Motion.  Appellants' Opposition to Respondents' Motion to Dismiss Appeal.11-14921




05/26/2011Docketing StatementReceived Docketing Statement.


06/09/2011MotionFiled Plaintiffs' Motion for Extension to File Docketing Statement and Case Appeal Statement. FILED THE CASE APPEAL STATEMENT ATTACHED AS "EXHIBIT 1" PER ORDER FILED 6/21/11.11-17126




06/21/2011Settlement Order/ProceduralFiled Order Denying Motion to Dismiss/Settlement. This denial is without prejudice to respondent's right to renew the motion upon completion of settlement proceedings.  We grant appellants' motion for leave to file an untimely docketing statement and case appeal statement.  The clerk shall file the docketing statement provisionally received on May 26, 2011.  Further, the clerk shall detach and file the case appeal statement with is attached to appellants' motion as "Exhibit 1."  Settlement Judge:  Early Case Assessment Report due 10 days.11-18456




06/21/2011Notice of Appeal DocumentsFiled Case Appeal Statement.11-18459




06/21/2011Docketing StatementFiled Docketing Statement.11-18457




06/24/2011Settlement Program ReportFiled Early Case Assesment Report.  This case is appropriate for Settlement Conference Proceedings.11-18858




09/08/2011Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 5, 2011.11-27301




10/06/2011Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.11-30473




10/07/2011Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.11-30729




10/26/2011Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: February 15, 2011 and May 10, 2011 To Court Reporter:  Jill Hawkins.11-33114




11/30/2011Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondents may file any reply within ten days from the date that appellants' response is served. Briefing is suspended.11-36717




12/01/2011TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: 5/10/11.11-36909




12/29/2011Notice/IncomingFiled Notice of Association of Counsel (Robert Eisenberg appearing on behalf of appellants)11-40008




12/30/2011MotionFiled Appellants' Response To Order To Show Cause.11-40104




01/18/2012MotionFiled Respondents' Reply to Appellants' Response to Order to Show Cause.12-01714




01/27/2012MotionFiled Appellants' Motion For Leave To File Supplemental Response To Order To Show Cause. (DETACHED SUPPLEMENTAL RESPONSE AND FILED PER ORDER 5/3/12)12-03010




02/08/2012Notice/IncomingFiled Status Report Regarding Jurisdiction.12-04157




02/27/2012ExhibitFiled Supplemental Exhibits To Appellants' Response To Order To Show Cause.12-06076




02/28/2012Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.12-06372




03/26/2012MotionFiled Motion to Consolidate Appeals And To Establish New Briefing Schedule. Nos. 58176/59751.12-09539




05/03/2012Order/ProceduralFiled Order Reinstating Briefing (Docket No. 58176), Consolidating Appeals, and Setting Revised Briefing Schedule. These appeals are hereby consolidated. Court Reporter Jill Hawkins shall have 30 days from the date of this order to prepare and deliver the February 15, 2011, transcript requested in Docket No. 58176 and to file a certificate of delivery in this court. Appellants shall have 15 days from the date of this order to file and serve a transcript request form or certificate that no transcript is to be requested concerning Docket No. 59751.  Appellants shall have 60 days from the date of this order to file and serve the opening brief addressing the issues in these consolidated appeals. Fn1[Appellants' January 27, 2012, motion for leave to file a supplemental response to the order to show cause in Docket No. 58176 is granted; the clerk of this court shall detach from the motion and file the supplemental response.] Fn3[In light of this order, appellants' April 13, 2012, motion for an extension of time to file the opening brief in Docket No. 59751 is denied as moot.] Nos. 58176/5975112-13971




05/03/2012MotionFiled Appellant's Supplemental Response to Order to Show Cause.12-13974




05/09/2012TranscriptFiled Notice from Court Reporter. Jill Hawkins stating that the requested transcripts were delivered.  Dates of transcripts: February 15, 2011. Nos. 58176/59751.12-14766




05/14/2012Transcript RequestFiled Certificate of No Transcript Request. Nos. 58176/59751.12-15225




06/06/2012Notice/IncomingFiled Notice of Association of Counsel (Alice Campos Mercado appearing on behalf of the appellants). Nos. 58176/59751. 12-17757




06/21/2012MotionFiled Motion for 30-Day Extension of Time to File Opening Brief in Consolidated Appeals. Nos. 58176/59751.12-19609




06/22/2012Notice/OutgoingIssued Notice Motion Approved.  Opening Brief due: August 2, 2012.12-19690




08/01/2012MotionFiled Motion to Extend Time Motion for 7-Day Extension of Time to File Opening Brief in Consolidated Appeals.  Nos. 58176/59751.12-24174




08/09/2012BriefReceived Appellant's Opening Brief. Nos. 58176/59751. (via E-Flex). (FILED PER ORDER 8/14/12)


08/09/2012AppendixFiled Appendix to Opening Brief. Nos. 58176/59751.12-25125




08/14/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file the opening brief, provisionally received in this court on August 9, 2012. Nos. 58176/5975112-25456




08/14/2012BriefFiled Appellants' Opening Brief.12-25459




08/28/2012MotionFiled Motion for 30-Day Extension of Time to File Answering Brief in Consolidated Appeals. Nos. 58176/59751.12-27270




08/28/2012Notice/OutgoingIssued Notice Motion Approved.  Answering Brief due October 15, 2012. Nos. 58176/59751.12-27272




10/16/2012BriefFiled Respondents' Answering Brief.12-32843




11/09/2012MotionFiled Motion for 30-day Extension of Time to File Reply Brief in Consolidated Appeals. Nos. 58176/59751.12-35519




11/09/2012Notice/OutgoingIssued Notice Motion filed this day approved.  Reply Brief due:  December 17, 2012.12-35524




12/10/2012MotionFiled Motion for 10-day Extension to Time to File Reply Brief in Consolidated Appeals. Nos. 58176/59751.12-38760




12/14/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Reply brief due: December 27, 2012. Nos. 58176/5975112-39516




12/27/2012MotionFiled Motion for Permission to File Reply Brief in Excess of the Type-Volume Limitation and Declaration of Counsel. Nos. 58176/5975112-41013




12/27/2012BriefReceived Reply Brief. Nos. 58176/59751. (FILED PER ORDER OF 1/15/13).


01/15/2013Order/ProceduralFiled Order Granting Motion to Exceed Type-Volume Word Limit. We direct the clerk of this court to file the reply brief provisionally received on December 27, 2012. Nos. 58176/59751.13-01601




01/15/2013BriefFiled Appellants' Reply Brief. Nos. 58176/59751.13-01602




01/15/2013Case Status UpdateBriefing Completed/To Screening.


08/21/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Southern Nevada Panel on the next available calendar. Nos. 58176/59751.13-24734




08/27/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Wednesday, October 16, 2013, @ 11:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.  Nos. 58176/59751.13-25344




10/02/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-29314




10/02/2013BriefFiled Appellants' Supplemental Authorities.13-29396




10/07/2013BriefFiled Respondents' Response to Appellants' Supplemental Authorities. Nos. 58176/59751.13-29956




10/16/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Southern Nevada Panel. SNP13 MG/MD/NS. Nos. 58176/59751.


03/06/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before Gibbons/Douglas/Saitta. Author: Saitta, J. Majority: Gibbons/Douglas/Saitta. 130 Nev. Adv. Opn. No. 14. SNP13-MG/MD/NS  Nos. 58176/5975114-07166




03/27/2014Post-Judgment PetitionFiled Petition for Rehearing.14-09719




03/27/2014Filing FeeFiling Fee Paid. $150.00 from Lionel Sawyer & Collins. Check No. 119215.


03/27/2014Notice/IncomingFiled Proof of Service Amended Certificate of Service14-09721




03/27/2014Other Incoming DocumentFiled Exhibits A and B to Petition for Rehearing.14-09729




04/30/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). Nos. 58176/59751.14-14002




05/19/2014Post-Judgment PetitionFiled Petition for En Banc Reconsideration.  Nos. 58176/59751.Y14-16261




05/19/2014MotionFiled Motion for Permission to File Document - MGM Resorts International's Motion for Leave to File Amicus Brief in Support of JDI's Petition for Rehearing En Banc.  Nos. 58176/59751.  (DETACHED AMICUS BRIEF FROM MOTION AND RETURNED UNFILED PER ORDER 5/28/14).14-16270




05/19/2014Notice/IncomingFiled Joinder - Amicus Curiae Joinder of the Las Vegas Metropolitan Chamber of Commerce with MGM Resorts International In Support of JDI's Petition for Rehearing En Banc.  Nos. 58176/59751.14-16271




05/28/2014Order/ProceduralFiled Order Denying Motion for Leave to File Amicus Curiae Brief.  The clerk of this court shall detach the proposed brief from MGM Resort International's May 19, 2014, motion and return it unfiled.  Nos. 58176/59751.14-17169




06/02/2014MotionFiled Motion Under NRAP 27 for En Banc Reconsideration of May 28 Order Denying Motion for Leave to File Amicus Curiae Brief. Nos. 58176/59751.14-17670




06/09/2014MotionFiled Appellants' Opposition to MGM's Motion Under NRAP 27 for En Banc Reconsideration of May 28 Order Denying Motion for Leave to File Amicus Curiae Brief. Nos. 58176/59751.14-18743




06/10/2014OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Law Firms.  Nos. 58176/59751.


06/13/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Amici curiae MGM Resorts International and Las Vegas Metropolitan Chamber of Commerce shall have until June 23, 2014, to file and serve the reply to opposition to motion for en banc reconsideration of order denying motion for leave to file amicus curiae brief. Nos. 58176/59751.14-19579




06/24/2014MotionFiled Reply of Amici for En Banc Reconsideration of May 28 Order Denying Motion for Leave to File Amicus Curiae Brief. Nos. 58176, 59751.14-20649




06/26/2014Order/ProceduralFiled Order Granting Motion for Reconsideration of Order Denying Leave to File Amicus Curiae Brief and Directing Answer. MGM shall have one day from the date of this order to file and serve the amicus brief that it originally submitted to this court with its May 19, 2014, motion. Appellants: 15 days from the date when MGM's amicus brief is served to file and serve an answer addressing the arguments made in the petition for en banc reconsideration and MGM's amicus brief. Fn1[By this order MGM is permitted to file the overlong brief originally submitted to this court on May 19, 2014. No other brief will be accepted for filing.] Nos. 58176/59751.14-21055




06/27/2014BriefFiled Amicus Curiae Brief of MGM Resorts International in Support of JDI's Petition for Rehearing En Banc.  Nos. 58176/59751.14-21119




06/27/2014Notice/IncomingFiled Amicus Curiae Joinder of the Las Vegas Metropolitan Chamber of Commerce with MGM Resorts International in Support of JDI's Petition for Rehearing En Banc.  Nos. 58176/59751.14-21121




07/14/2014Post-Judgment PetitionFiled Appellants' Answer to Petition for En Banc Reconsideration.  Nos. 58176/59751.Y14-22791




07/25/2014MotionFiled Motion for Leave to File Reply in Support of Petition for En Banc Reconsideration. Nos. 58176/5975114-24331




07/28/2014Notice/IncomingFiled Certificate of Service. (Motion for Leave) Nos. 58176/5975114-24501




07/31/2014Order/ProceduralFiled Order Denying Motion for Leave to File Reply. Nos. 58176/59751.14-25005




08/04/2014MotionFiled Motion for Leave to File a Reply in Support of Amici's Brief in Support of Petition for Rehearing on Banc.  Nos. 58176/59751.14-25340




08/04/2014Order/ProceduralFiled Order Denying Motion for Leave to File Reply. Nos. 58176/59751.14-25458